Citation Nr: 1133538	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-11 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right elbow disability.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to an increased rating for right knee patellofemoral syndrome, currently rated as 20 percent disabling, to include consideration of whether a separate rating is warranted based on instability.


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).


In July 2011, the Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge; a copy of the transcript has been reviewed and is in the record.

As a final preliminary matter the Board notes that at the Veteran's July 2011 hearing, the Veteran's representative indicated that the Veteran was specifically challenging the Veteran's right knee rating with respect to 20 percent rating which was assigned for patellofemoral pain syndrome, from December 16, 2008, in that a separate rating for instability should have been considered.  Thus, the Board has characterized the issue as listed on the title page for clarity sake.  

The issues of entitlement to service connection for a lumbar spine disorder and entitlement to increased rating for right knee patellofemoral pain syndrome, currently rated at 20 percent disabling (to include whether a separate rating based on instability is warranted), are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his July 5, 2011, Board hearing, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to service connection for right elbow disability.    


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for right elbow disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing or on the record at a hearing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011). When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

The record reflects that the Veteran perfected a timely appeal of the November 2006 rating decision that denied, inter alia, entitlement to service connection for right elbow disability.  Thereafter, at the July 5, 2011, Board hearing, the Veteran expressed his desire, on the record, to withdraw this claim from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issue of entitlement to service connection for right elbow disability.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over this withdrawn claim.  As such, the issue is dismissed.


ORDER

The claim for entitlement to service connection for right elbow disability is dismissed.  


REMAND

At the Veteran's July 2011 Board hearing, the Veteran indicated, for the first time, that he had received medical treatment for his low back disability at Saint Joseph's Hospital in June of 1992.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

At a July 2008 VA examination the Veteran reported that he had been receiving Social Security Disability since 2006 for his back.  However, the claims file only contains a January 2006 determination letter from SSA which shows that the Veteran's claim was denied.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. Thus, the Board finds that the VA should obtain and associate with the claims file copies of all disability determinations and records underlying any disability determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2011) with respect to requesting records from Federal facilities.

Finally, the Veteran should be scheduled for a VA examination in order for a VA medical opinion to be obtained.  It is clear from the evidence of record that the Veteran currently suffers from a low back disability.  It is also clear from the record that the Veteran sought treatment for back pain after falling on a radiator in 1977, while on active duty.  In addition, the Veteran was seen on numerous other occasions while serving on active duty for back pain complaints and upon discharge complained of recurrent back pain.  However, there is insufficient evidence in the claims file with respect to whether the Veteran's current low back disability is etiologically related to his in-service back injury and complaints.  Though the Veteran was previously examined by the VA in May 2006, evidence has been added to the record since that time (to include an opinion from the Veteran's private doctor) as such a new opinion which takes this evidence into account should be obtained. 

Accordingly, the Veteran should be scheduled for a VA examination in order to obtain a VA medical opinion as to whether the Veteran's current low back disability is etiologically related to his military service.  

With respect to the Veteran's right knee claim, the Board has determined that further development of that claim is warranted as well.  

At the Veteran's July 2011 Board hearing the Veteran reported that his right knee had worsened in severity since his last VA examination in July 2008.  Since the Veteran has reported that his right knee disability had worsened since the most recent examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand this claim in order to afford the Veteran another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, obtain any additional records from Saint Joseph's Hospital, dating from June 1992.  Advise that the Veteran and his attorney-representative that they may identify for VA to obtain or submit directly to VA any additional records pertinent to the issues on appeal, to specifically include any records from Saint Joseph's Hospital dating from June 1992.  All records and/or responses received should be associated with the claims file.  

2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability benefits by the Veteran.  All records/responses received should be associated with the claims file.

3.  After completing development requested in directives #1 and #2, to the extent possible, schedule the Veteran for a VA examination of the low back to determine the nature and etiology of any lumbar spine disorder found to be present.  The entire claims file, to include a complete copy of the REMAND must be made available to and reviewed by the examiner designated to examine the Veteran.  All studies deemed necessary should be accomplished, and findings should be reported in detail.

Based on a review of the Veteran's medical history, and with sound medical principles, the examiner is asked to address the following:

After examining the Veteran and reviewing the relevant evidence contained in the claims file, the examiner is asked to state the diagnosis or diagnoses of any lumbar spine disorder found to be present.

Based on the record evidence, is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disorder had its onset in service or was it caused by any injury or event experienced by the Veteran in service, to include the episode of lumbar strain in December 1977, the episode of acute lumbar strain/muscle strain in April 1978, and the low back injury for which the Veteran sought hospital treatment in April 1978?  In making this assessment, the examiner is ask to consider and discuss the Veteran's medical history during and since military service; the clinical findings and opinions contained in an April 2010 report prepared by Dr. Dauphin and in a May 2006 VA examination report; and to either rule-in or rule-out any intercurrent low back injury sustained by the Veteran in a 2002 motor vehicle accident as a direct or proximate cause of any currently lumbar spine disorder.

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing development requested in directives #1 and #2, to the extent possible, schedule the Veteran for a VA examination of the right knee by an examiner with appropriate expertise to evaluate extent and severity of the Veteran's service-connected right knee patellofemoral syndrome.  The claims file and a copy of this REMAND are to be made available to and reviewed by the VA examiner in conjunction with the examination.  The evaluation of the right knee should include all necessary studies, specifically range of motion studies.

Based on a review of the Veteran's medical history and with sound medical principles, the examiner is asked to address the following:

Based on objective demonstration of repetitive motion, the examiner should determine whether there is weakened movement, premature/excess fatigability, or incoordination of the right knee and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due such factors.

Based on objective demonstration of repetitive motion, the examiner should express an opinion as to whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  This determination should be expressed, if feasible, in terms of the degree of additional range of motion loss due to pain on use during flare-ups.

Based on the record evidence, the examiner should determine whether there is lateral instability or recurrent subluxation of the right knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either lateral instability or recurrent subluxation.

With respect to each residual manifestation associated with the Veteran's service-connected right knee patellofemoral syndrome, the examiner is asked to comment on the degree of severity (in terms of slight, moderate or severe) due to that knee and its affect on the Veteran's employment and activities of daily living.

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completion of the above and any additional notice or development deemed necessary, readjudicate the issue of service connection for a lumbar spine disorder and entitlement to increased rating for right knee patellofemoral syndrome (including whether a separate rating is warranted based on instability), in the light of all the evidence and pertinent law.  If any benefits sought on appeal remain denied, he and his attorney-representative should be provided with a supplemental SOC and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


